Order entered February 24, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00960-CV

              HARSHA ARAMADA, M.D., ET AL., Appellants

                                      V.

          CYNTHIA YATES, INDIVIDUALLY AND AS
  REPRESENTATIVE OF THE ESTATE OF HUBERT YATES, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-07083-B

                                    ORDER

      Before the Court is appellants’ February 16, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to March 1, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE